 



Exhibit 10.1
AMENDMENT
THIS AMENDMENT (“Amendment”) dated the 4th day of December, 2007, amends the
Transportation Agreement dated as of July 31, 2006 (the “Agreement”) between The
United States Postal Service (“USPS”) and Federal Express Corporation (“FedEx”).
Preamble
WHEREAS, USPS and FedEx entered into the Agreement in order to provide for the
transportation and delivery of the Products (as such term is defined in the
Agreement);
WHEREAS, the parties now desire to amend certain provisions of the Agreement to
provide an expansion of the Products as stated below;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment, the parties agree as follows:
1. Commencing on December 3, 2007, and ending on December 31, 2007, USPS desires
to utilize FedEx ULD’s for its peak charter operations and FedEx agrees to
provide such ULD’s based on the schedule and list of charges outlined in
Attachment 1. USPS agrees to pay the ULD charges based on the presumption that
one charter will operate for two weeks and the remaining three charters will
operate for three weeks. The first day of aircraft operations for each flight
will be an outbound departure from Memphis. At the end of charter operations,
one ULD set per aircraft will be returned to the MEM Hub or a location within
the United States agreed upon by USPS and FedEx.
2. All capitalized terms not otherwise defined in this Amendment shall have the
meanings set forth in the Agreement.
3. Except as amended by this Amendment, the terms and conditions of the
Agreement shall remain in full force and effect and are ratified and confirmed
in all respects.
IN WITNESS WHEREOF, the parties have signed this Amendment in duplicate, one for
each of the Parties, as of December 4, 2007.

            THE UNITED STATES POSTAL SERVICE
      By:   /s/ LESLIE A. GRIFFITH       Title:  Air Transportation CMC,       
US Postal Service Supply Management     

            FEDERAL EXPRESS CORPORATION
      By:   /s/ PAUL J. HERRON       Title:  VP, Postal Transportation
Management             





--------------------------------------------------------------------------------



 



Attachment 1
Peak Charter Operations
ULD Assignment and Cost
Assumptions:
1. 747 Aircraft are used for the charter operations. Each aircraft carries [ * ]
and [ * ]
2. Each flight requires 2 set of ULDs, one set for the ULDs in transit and
another set at the origin to build the next movement.
3. Two sets of ULDs per aircraft, [ * ] and [ * ], are the amount of containers
charged per day.
4. The weekly charge is based on 6 operations days per week
5. The amount charged per container are AMJ - [ * ] and LD3s - [ * ]
ULDs per Week
[ * ]
Total AMJs for the Period [ * ]
Total LD3s for the Period [ * ]
ULD Charge for Period

                          ULD Type   AMJ     LD3          
Amount of containers
    [*]       [*]          
Charge per ULD
    [*]       [*]          
Total Charge per ULD type
    [*]       [*]          
Total Charge
                    [*]  

  *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 